                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


JASON/JENNA HANSEN,                                 4:19-CV-04019-KES

                   Plaintiff,

      vs.                                    ORDER GRANTING MOTION TO
                                             AMEND AND 1915A SCREENING
SAM BADURE, KEN VANMEVEREN,
JUSTIN HAWK, CATHY WYNIA,
RICK LESLIE, TROY ELLIS,
DEREK EKEREN, DARIN YOUNG,
DEB EILERS, NANCY CHRISTENSEN,
ROBERT DOOLEY, BRENT FLUKE,
DENNIS KAEMINGK, MIKE LEIDHOLT,
HEATHER BOWERS, CORY NELSON,
CHRIS TURBAK, KAYLEN THELEN,
JENNY ENGLAND and TIFFANY
WOLFGANG, in their official and
individual capacities,

                   Defendants.


      Plaintiff, Jason/Jenna Hansen filed a pro se civil rights complaint under

42 U.S.C. § 1983. Docket 1. This court granted Hansen leave to proceed in

forma pauperis. Docket 5. Hansen filed a motion to amend his complaint

Docket 11. Hansen’s motion to amend (Docket 11) is granted and the 1915A

screening will focus on Hansen’s amended complaint (Docket 11-1).

                           FACTUAL BACKGROUND

      The facts as alleged in the amended complaint are: Hansen was born

male and was named Jason Hansen. Docket 11-1 ¶ 26. “[S]ince early



                                        1
childhood, she has believed she is a female named Jenna, confined in a man’s

body.” Id. She has “suffered from symptoms of Gender Identity Disorder (GID)

or Gender Dysphoria since she can remember[.]” Id. ¶ 28. Hansen believes her

GID was caused from her being sexually abused as a child and from being

raped by her boss in 1996. Id.

      Hansen was first incarcerated in 1998. Id. ¶ 27. She has been requesting

relief orally, by kites, and by the prison’s grievance process since 2000. Id.

¶ 39. She attempted suicide in 2009 and attempted castration in 2014 and

2016. Id. ¶¶ 40, 41. In 2018, Hansen inflicted self-harm in hopes that it would

be a release from her depression. Id. ¶ 55.

      In 2017, Cory Nelson, the Clinical Supervisor of the Correctional

Behavioral Health (BH), issued a report that diagnosed Hansen with gender

dysphoria. Id. ¶ 43. The report shows that she met the criteria defining GID. Id.

Nelson knew about her requests to “ ‘wear makeup, have hormones, and . . .

talk to someone regarding gender reassignment surgery.’ ” Id. Further, Nelson

sent his report to the “ ‘Department of Social Services (DSS), Asst. Director

Correctional Behavioral Health; DSS Behavioral Health Division Director;

Warden [of MDSP]; and Association Warden (AW) [of MDSP].’ ” Id. (alterations

in original).

      Cynthia Osborne, Psychotherapist and Assistant Professor in the

Department of Psychiatry and Behavioral Sciences at John Hopkins University

evaluated her on October 29-30, 2018. Id. ¶ 56. On June 12, 2019, Hansen

received a letter from Jenny England, Assistant Director of BH, that stated

                                         2
“ ‘[t]hrough the evaluation you participated in with the gender dysphoria

consultant it was determined that you met clinical criteria for gender

dysphoria.’ ” Id. ¶ 75 (alteration in original). Behavioral staff members Chris

Turbak, Kayla Tinker, and England denied Hansen access to the report that

was prepared by Osborne. Id. ¶ 56.

        The Department of Corrections (DOC) policy creates a “Gender Non-

Conforming Committee” (GNC), which determines how the inmate is to be defined

and how he/she will be treated. Id. ¶ 34. The members of the committee are

        PREA [Prison Rape Elimination Act (PREA)] Compliance Manager,
        Sam Badure; Director of Classification, Rick Leslie; Warden, Robert
        Dooley/ Brent Fluke and Darin Young; PREA Coordinator, Ken
        VanMeveren; Behavorial Health, Cory Nelson, Chris Turbak, Kayla
        Thelen, Jenny England, and/or Tiffany Wolfgang; Health Services,
        Heather Bowers; Facility PREA Investigator, Justin Hawk or Cathy
        Wynia; Unit Manager, Nancy Christensen and Troy Ellis; and
        Security, Justin Hawk or Cathy Wynia.

Id. ¶ 35. The GNC is required to meet when an inmate identifies as transgender

or “when she ‘has submitted a request concerning any issue which the [GNC]

has authority to take action on’ . . . . which include: medical screening,

analysis of behavioral health, refer to a consultant, separate showers . . .

separate searches, and other requested issues/complaints.” Id. ¶ 36 (alteration

in original). Hansen has requested relief from the unit, BH staff at MDSP, and

from staff at SDSP through kites, oral requests, and the grievance process. Id.

¶ 39.

        Hansen did not receive responses to her 2018 requests for sports bras,

testosterone blockers, boxer briefs, and estrogen pills. Id. ¶¶ 49-54. In



                                        3
February of 2019, Hansen was “denied private showers, private searches, and

the use of an electric razor, after having identified herself as transgender and

therefore entitled because she would otherwise suffer psychological harm.” Id.

¶ 57. Hansen’s request for permanent body hair removal was also rejected. Id.

¶ 58.

        In March of 2019, Hansen’s requests for private searches, medication for

hair growth, an electric razor, and private showers were rejected by Derek

Ekeren because she did not submit the proper paperwork. Id. ¶ 59. Hansen

then complied with the proper form, but the requests were still rejected

because they exceeded the ten-day time limit. Id. Hansen argues that requests

for PREA investigations are not subject to the same time restrictions as the

normal grievance process under the DOC policy. Id. Hansen received a

disciplinary report from correctional officer, Derrick Godby, on April 9, 2019,

because she had a “ ‘home made (sic) tank top [and] 2 pairs of home made (sic)

underwear.’ ” Id. ¶ 61.

        On or about April 18, 2019, Hansen met with Turbak from the BH offices

and requested the ability to possess the same items as female prisoners. Id.

¶ 62. Turbak told Hansen that there was no reference to Hansen’s diagnosis of

gender dysphoria and it was not in her examination report by Osborne. Id.

Turbak told Hansen that England said that Hansen was not allowed to access

her mental health records. Id.

        Hansen repeatedly submitted kites and oral requests to Eilers,

Christensen, and Nelson to be allowed to wear makeup. Id. ¶ 45. She received a

                                        4
response from Christensen that was endorsed by Warden Robert Dooley, that

stated there was no BH order allowing Hansen to wear makeup. Id. Hansen has

been written-up multiple times for wearing makeup. Id. ¶¶ 42, 46, 47. When

Hansen darkened her eyebrows, correctional officer Kelly Tjeersdsma

sanctioned her with a violation of V-16 and at the hearing for the violation, unit

coordinator Eilers sanctioned Hansen with a fine. Id. ¶ 47. Rule V-16 states

that an inmate’s “[c]onduct which disrupts or interferes with the security or

good order of the institution; interfering with a staff member in the

performance of his/her duties” is considered a prison violation. Docket 11-2 at

28.

      On May 18, 2018, Hansen requested a sports bra. Docket 11-1 ¶ 54. She

claims her informal resolution request (IRR) was rejected by Eilers, and

Christensen received the administrative remedy request (ARR) a few days later.

Id. Hansen’s requests for estrogen pills and boxer briefs were allegedly

responded to by Eilers and Christensen. Id. ¶¶ 52, 53. On April 30, 2019,

Hansen attended sick call and requested

      (1) estrogen meds; (2) testosterone blocker meds; (3) sports bras; (4)
      boxer briefs; (5) makeup from [female] commissary; (6) ‘GNC shower’
      in SHU; (7) single strip searches; (8) body hair removal; (9) head hair
      regrowth hormones; (10) copies of her BH and HS medical files; and
      (11) a pillow.


Id. ¶ 63. This list was sent to the SDSP behavioral health. Id.

      Hansen believes that she is transferred frequently because of having

gender dysphoria. Id. ¶ 64. She was transferred in 2001, 2009, 2010, 2012,



                                        5
2016, 2016, 2019. Id. Unit coordinator Angela Steinike stated she did not have

time to take Hansen’s grievances and that Hansen had exceeded the 30-day

time limit. Id. ¶ 65. Hansen alleges that this interaction prevented her from

filing more grievances. Id.

      In April of 2019, Hansen requested to meet with the PREA Auditor, Diane

Lee, and sent her a letter to schedule a meeting. Id. ¶ 66. She told Lee about

her complaints. Id. Hansen sent PREA Coordinator VanMeveren a kite to ask

for a meeting to be scheduled with Lee as well. Id. Hansen did not have a

meeting with Lee when she performed the audit. Id. ¶ 68.

      In May of 2019, unit manager Sam Badure called Hansen to his office to

discuss the GNC and the showering/strip searches that Hansen has dealt with.

Id. ¶ 67. During the meeting with Badure, Hansen explained that she was

transgender and “should not be required to strip or shower in view of other

inmates” and “she was both required to strip and shower in view of other

inmates.” Id. Badure responded “in an arrogant manner, that ‘they’ were found

to be in compliance with PREA Standards during their [April 21-25, 2019]

audit and dismissed the allegations of Ms. [Hansen] without investigation[].” Id.

      On May 29, 2019, Hansen individually addressed envelopes to Badure,

VanMeveren, Hawk, Wynia, Leslie, Young, Kaemingk, Leidholt, Bowers, Nelson,

Turbak, Thelen, England, and Wolfgang that she has “repeatedly asked to be

designated as having been diagnosed with Gender Dysphoria, and because

[d]efendants refused to make such a designation on the record she has received

disciplinary reports and had been sanctioned.” Id. ¶ 69.

                                        6
      Hansen was called to Assistant Warden Troy Ponto’s office on June 3,

2019, and was handed the May 29 envelope addressed to Warden Young. Id.

¶ 71. When Ponto asked Hansen what she wanted in response to the letter,

Hansen articulated the relief sought laid out in this amended complaint and

Ponto allegedly said that “ ‘they’ had nothing to do with the relief she sought,

rather that was up to Ms. Wolfgang.” Id. On June 6, 2019, Hansen sent letters

that were identical to her May 29th letters to Ellis, Ekeren, Eilers, Christensen,

and Fluke. Id. ¶ 72. On June 7, 2019, Turbak showed Hansen a copy of

Cynthia Osborne’s report. Id. ¶ 73. Again, on June 12, 2019, Hansen claims:

(1) she saw the report by Osborne but Turbak told her she could not copy the

report or take notes, and (2) she allegedly received a letter from England, which

stated “ ‘[t]hrough the evaluation you participated in with the gender dysphoria

consultant it was determined that you met clinical criteria for gender

dysphoria.’ ” Id. ¶¶ 74, 75. The report showed that she was “suffering from

gender dysphoria, and Ms. Osborne recommended Ms. Hansen be allowed

makeup, other feminine accommodations, feminine undergarments, hormone

treatment, and hair removal.” Id. ¶ 74. On June 14, 2019, Hansen received a

response to her request for an endocrinologist appointment and to receive

“ ‘hormone meds and testosterone blockers.’ ” Id. ¶ 76. Hansen’s request was

denied because her “ ‘report [indicating a gender dysphoria diagnosis] ha[d] not

been submitted yet; and therefore they could do nothing for Ms. Hansen.’ ” Id.

      Hansen contends that the DOC policy required “Ellis, Ekeren, Eilers, and

Christensen, who were all aware of Ms. Hansen’s kites and grievances

                                        7
requesting the relief sought by this action, to notice GNC of Ms. Hansen’s

requests/complaints, none did so.” Id. ¶ 77. Hansen believes that the

responses to her grievances submitted by Eilers, Christensen, Dooley, Ekeren,

and Ellis prevented her from appearing before the GNC or having her

grievances taken to the BH staff. Id. ¶ 78.

      Hansen claims to have exhausted all available administrative remedies

on these claims. Id. ¶ 83. Hansen believes that the GNC committee, Badure,

VanMeveren, Hawk, Wynia, Leslie, Ellis, Young, Christensen, Dooley/Fluke,

Bowers, Nelson, Turbak, Thelen, England, and Wolfgang failed to respond or

act upon her requests and this prevented Hansen from receiving the relief she

has requested in this amended complaint. Id. ¶ 79. Further, Hansen alleges

that the BH staff, Nelson, Tubak, Thelen, England, and Wolfgang prevented her

from receiving treatment and relief when they had direct contact with Hansen

and knew of her requests. Id. ¶ 80. Hansen claims she has “not been offered

any of the treatment necessary as a remedy for her disorder and has in fact

been denied the assignation of being transgender and suffering from gender

dysphoria or gender identity disorder.” Id. ¶ 81.

                              LEGAL STANDARD

      The court must assume as true all facts well pleaded in the complaint.

Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and

pro se complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even

with this construction, “a pro se complaint must contain specific facts

                                        8
supporting its conclusions.” Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.

1985); see also Ellis v. City of Minneapolis, 518 F. App’x 502, 504 (8th Cir.

2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall, 992

F.2d 151, 152 (8th Cir. 1993); Parker v. Porter, 221 F. App’x 481, 482 (8th Cir.

2007).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). If it does not contain these bare essentials, dismissal is appropriate.

Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Twombly requires that

a complaint’s factual allegations must be “enough to raise a right to relief above

the speculative level on the assumption that all the allegations in the complaint

are true.” Twombly, 550 U.S. at 555; see also Abdullah v. Minnesota, 261 F.

App’x 926, 927 (8th Cir. 2008) (noting that a complaint must contain either

direct or inferential allegations regarding all material elements necessary to

sustain recovery under some viable legal theory). Under 28 U.S.C. § 1915A, the

court must screen prisoner complaints and dismiss them if they are “(1)

frivolous, malicious, or fail[] to state a claim upon which relief may be granted;

or (2) seek[] monetary relief from a defendant who is immune from such relief.”

28 U.S.C. § 1915A(b). The court will now assess each individual claim under 28

U.S.C. § 1915A.




                                        9
                                     ANALYSIS

I.     Official Capacity Claims

       Hansen has sued each of the defendants in their official capacity. Docket

11-1 ¶ 4. As the Supreme Court has stated, “a suit against a state official in his

or her official capacity is not a suit against the official but rather is a suit

against the official’s office.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989) (citing Brandon v. Holt, 469 U.S. 464, 471 (1985)). Thus, it is a suit

against the state itself. While “[§] 1983 provides a federal forum to remedy

many deprivations of civil liberties . . . it does not provide a federal forum for

litigants who seek a remedy against a State for alleged deprivations of civil

liberties.” Id. at 66.

       The Eleventh Amendment generally acts as a bar to suits against a state

for money damages unless the state has waived its sovereign immunity. Id. But

when an official capacity claim is asserted for injunctive relief against a state

officer, the defense of qualified immunity does not apply. See Pearson v.

Callahan, 555 U.S. 223, 242-43 (2009).

       Here, as part of Hansen’s requested remedy, he seeks to recover money

damages. Docket 11-1 at 23. Consequently, because Hansen has sued

defendants in their official capacities, Hansen has asserted a claim for money

damages against the state of South Dakota. The state of South Dakota has not

waived its sovereign immunity. Thus, to the extent Hansen seeks to hold

defendants liable in their official capacities for money damages, the court finds

that defendants are protected by sovereign immunity and are entitled to

                                          10
judgment as a matter of law. Hansen’s claims against defendants in their

official capacities for injunctive relief survive screening.

II.   Hansen’s “Claim 1”

      Hansen claims that defendants Badure, VanMeveren, Hawk, Wynia,

Leslie, Ellis, Ekeren, Young, Eilers, Christensen, Dooley, Fluke, Bowers,

Nelson, Turbak, Thelen, England, and Wolfgang in their official and individual

capacities violated Hansen’s First Amendment (right to freedom of expression),

Eighth Amendment (right to be free from cruel and unusual punishment by

deliberate indifference to her serious medical needs), and Fourteenth

Amendment (right to equal protection of the laws). Docket 11-1 ¶ 85.

      A. First Amendment

      Hansen alleges that defendants Badure, VanMeveren, Hawk, Wynia,

Leslie, Ellis, Ekeren, Young, Eilers, Christensen, Dooley, Fluke Bowers, Nelson

Turbak, Thelen, England, and Wolfgang denied her “appropriate and

diagnosed gender notification,” counseling, therapy, “female appropriate

clothing, hygiene and other items allowed females confined in other DOC

facilities.” Id. She asserts that this deprivation violates her freedom of

expression under the First Amendment. Id. “[A] prison inmate retains those

First Amendment rights that are not inconsistent with his status as a prisoner

or with the legitimate penological objectives of the corrections system.” Pell v.

Procunier, 417 U.S. 817, 822 (1974). “[W]hen a prison regulation impinges on

inmates’ constitutional rights, the regulation is valid if it is reasonably related

to legitimate penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). At


                                         11
this stage, the prison has not identified a legitimate penological objective, so

Hansen’s freedom of expression claim survives 1915A screening.

      B. Eighth Amendment

      Hansen claims that defendants Badure, VanMeveren, Hawk, Wynia,

Leslie, Ellis, Ekeren, Young, Eilers, Christensen, Dooley, Fluke Bowers, Nelson

Turbak, Thelen, England, and Wolfgang violated her Eighth Amendment rights

by denying her diagnoses of gender dysphoria and GID to be put “upon

Plaintiff’s permanent records, [and denying] psychological counseling,

necessary therapies, and treatments . . . and gender changing surgery.”

Docket 11-1 ¶ 85.

      “A prima facie case alleging . . . deliberate indifference requires the

inmate-plaintiff to demonstrate that [she] suffered from an objectively serious

medical need and that prison officials actually knew of, but deliberately

disregarded, that need.” Reid v. Griffin, 808 F.3d 1191, 1192 (8th Cir. 2015)

(internal quotation omitted). In Reid, the Eighth Circuit Court of Appeals

upheld the district court’s grant of summary judgment because Reid did not

establish that the defendants’ conduct constituted deliberate indifference. Id.

Although Reid was decided under the summary judgment standard not

applicable here, the court found that because Reid was evaluated by mental

health professionals and was not diagnosed with gender identity disorder nor

denied treatment completely, her allegations amounted to a mere

disagreement over diagnoses and treatment decisions and were therefore not

actionable under § 1983. Id.

                                        12
      Here, Hansen claims she has been diagnosed with gender dysphoria and

was denied treatment completely. Hansen does not merely claim that she did

not agree with the treatment she received. She claims she was diagnosed by

Nelson with gender dysphoria and met criteria for GID. Docket 11-1 ¶ 43.

Later, Hansen claims that England sent her a letter confirming that her

evaluation with Osborne showed that she met the “clinical criteria for gender

dysphoria.” Id. ¶ 75. Hansen claims she notified defendants about her

diagnosis and they have failed to respond. Id. ¶ 69. Hansen alleges she has

“not been offered any of the treatment necessary as a remedy for her disorder

and has in fact been denied the assignation of being transgender and suffering

from gender dysphoria or gender identity disorder.” Id. ¶ 81. Thus, Hansen’s

Eighth Amendment claim against Badure, VanMeveren, Hawk, Wynia, Leslie,

Ellis, Ekeren, Young, Eilers, Christensen, Dooley, Fluke, Bowers, Nelson,

Turbak, Thelen, England, and Wolfgang survives screening.

      C. Fourteenth Amendment and Equal Protection

      “The Equal Protection Clause generally requires the government to treat

similarly situated people alike.” Klinger v. Dep’t of Corr., 31 F.3d 727, 731 (8th

Cir. 1994) (citing City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432,

439 (1985)). A plaintiff must first demonstrate that she was treated “differently

than others who were similarly situated to her.” Id.; In re Kemp, 894 F.3d 900,

909-10 (8th Cir. 2018) (“ ‘[d]issimilar treatment of dissimilarly situated persons

does not violate equal protection’ ” (alteration in original) (quoting Klinger, 31

F.3d at 731)).

                                         13
       An equal protection violation also requires “an intent to discriminate.” In

re Kemp, 894 F.3d at 910; see also Henley v. Brown, 686 F.3d 634, 642 (8th

Cir. 2012) (“In the absence of any allegations of intentional discrimination, we

therefore concluded the Equal Protection Clause did not provide a ground for

relief for appellant’s section 1983 race discrimination claim.”). An equal

protection claim has been recognized through a “class of one” claim where a

“plaintiff alleges that [he] has been intentionally treated differently from others

similarly situated and that there is no rational basis for the difference in

treatment.” Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000).

       Hansen claims that defendants violated the Equal Protection Clause’s

prohibition against sex-based discrimination when they failed to provide her

items that they offer female inmates at the women’s prison facilities. Hansen

claims she has requested items (makeup, sports bras, female clothing) that the

prisoners in the female facility receive and the justification for denying her

request was because Hansen did not have a BH order on record for the

materials. See Docket 11-1 ¶ 62. Here, Hansen has alleged sufficient facts to

state a plausible equal protection claim. Thus, this claim survives 1915A

screening.

III.   Hansen’s “Claim 2”

       Hansen claims that defendants Eilers, Christensen, Kaemingk, and

Leidholt

       authorized or allowed the use of an ambiguous and too vague
       Prohibited Act, “V-16” . . . [which] as applied and on its face, denied
       Plaintiff’s rights to freedom of expression, to be free from cruel and

                                         14
      unusual punishment[,] due process and equal protection of the laws
      as guaranteed by the First, Eighth, and Fourteenth Amendments[.]

Docket 11-1 ¶ 86. Hansen claims this violation is “unconstitutional on its face

and as applied . . . because it is so vague that Plaintiff cannot possibly know,

by reading the rule, what behavior is forbidden or a violation of the

institutional/DOC rules.” Id. ¶ 48. “Each Government official, his or her title

withstanding, is only liable for his or her own misconduct. As we have held, a

supervising officer can be liable only if he directly participated in the

constitutional violation, or if his failure to train or supervise the offending actor

caused the deprivation.” Parrish v. Ball, 594 F.3d 993, 1001 (8th Cir. 2010)

(internal quotations omitted).

      In Martin v. Sargent, the Eighth Circuit held that when a plaintiff argues

that a prison policy is unconstitutional, “[i]n order to survive a motion to

dismiss, a prisoner need not plead more than that the warden was directly

involved in the [policy] decision.” 780 F.2d 1334, 1338 (8th Cir. 1985). Hansen

claims that individually Eilers, Christensen, Kaemingk, and Leidholt

authorized or allowed the use of an unconstitutional policy. At this time,

Hansen’s second claim against Eilers, Christensen, Kaemingk, and Leidholt

survives 1915A screening.

                                   CONCLUSION

      Thus, it is ORDERED:

      1.     Hansen’s motion to amend complaint (Docket 11) is granted.

      2.     Hansen’s claims against defendants in their official capacity for



                                         15
     monetary damages are dismissed without prejudice under 28

     U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). All other claims survive

     1915A screening.

3.   The Clerk shall send blank summons forms and Marshal Service

     Form (Form USM-285) to Hansen so that she may cause the

     complaint to be served upon defendants.

4.   Hansen shall complete and send the Clerk of Courts a separate

     summons and USM-285 form for each defendant. Upon receipt of

     the completed summons and USM-285 forms, the Clerk of Court will

     issue the summons. If the completed summons and USM-285 form

     are not submitted as directed, the complaint may be dismissed.

5.   The United States Marshal Service shall serve the completed

     summonses, together with a copy of the complaint (Docket 11-1) and

     this order, upon the defendants.

6.   Defendants will serve and file an answer or responsive pleading to

     the amended complaints and supplement on or before 21 days

     following the date of service or 60 days if the Defendants fall under

     Fed. R. Civ. P. 12(a)(2) or (3).

7.   The clerk of the court is directed to send a copy of this order to

     the appropriate official at Hansen’s institution.




                                  16
8.   Hansen will keep the court informed of her current address at all times.

     All parties are bound by the Federal Rules of Civil Procedure and by the

     court’s Local Rules while this case is pending.

Dated October 16, 2019.

                       BY THE COURT:

                       /s/ Karen E. Schreier
                       KAREN E. SCHREIER
                       UNITED STATES DISTRICT JUDGE




                               17
